Citation Nr: 1103271	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for chronic peripheral 
neuropathy of the upper and lower extremities with loss of 
equilibrium and Dupuytren's contractures.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from December 1954 to December 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The case was remanded in August 2010, at which time the issue was 
characterized as entitlement to service connection for chronic 
peripheral neuropathy of the upper and lower extremities with 
loss of sense of taste and smell and equilibrium, and Dupuytren's 
contractures.  Following VA examinations, a November 2010 rating 
decision granted service connection for anosmia (loss of sense of 
smell) and for aguesia (loss of taste), and each was assigned an 
initial 10 percent disability rating.  These grants of service 
connection are a complete grant of the benefits sought on appeal 
and, thus, those matters are no longer before the Board.  As 
there are no jurisdictional conferring Notice of Disagreements 
(NODs) as to the downstream elements of effective dates or 
compensation levels, no such issues are now in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During military service the Veteran worked with radar 
equipment and radiation from radar is considered non-ionizing 
electromagnetic radiation but the evidence does not demonstrate 
that he was exposed to ionizing radiation during active service.  

2.  Chronic peripheral neuropathy of the upper and lower 
extremities with loss of equilibrium and Dupuytren's contractures 
is not affirmatively shown to have had its onset during service, 
and chronic neurological pathology which first manifested many 
years after service is unrelated to an injury, disease or event 
of service origin, to include exposure to radar. 


CONCLUSIONS OF LAW

1.  The Veteran was not exposed to ionizing radiation during 
active service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§ 3.309, 3.311 (2010).  

2.  Chronic neurological pathology, to include chronic peripheral 
neuropathy of the upper and lower extremities with loss of 
equilibrium and Dupuytren's contractures, was not incurred in or 
aggravated by service, did not manifest within one year after 
service.   38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in December 2004.  He was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, and 
that he could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

The Veteran was notified of how VA determined disability ratings 
and effective dates, by RO letter of August 2010, after the 
initial December 2005 RO adjudication of the claim.  However, an 
error in failing to afford a preadjudication notice (timing-of-
notice error) can be cured by notification followed by 
readjudication.  See Mayfield v. Nicholson, 499 F.3d at 1323-24; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004).  In this case the 
notification was prior to readjudication of the claim in the 
supplemental statement of the case (SSOC) November 2010. 

An SSOC constitutes a readjudication of a claim, even if it 
states that it is not a decision on the appeal. Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (a SSOC serves as a 
readjudication decision); see also Prickett, 20 Vet. App. at 377-
78.  

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim.  Here, the RO has made two formal findings that the 
Veteran's service treatment records (STRs) are not available.  
These were in June and September 2005 and explained the efforts 
undertaken by the RO.  It was noted that all procedures to obtain 
those record had been correctly followed but all efforts had been 
exhausted and further attempts were futile.  In each of those 
months, the RO wrote the Veteran and explained that he should 
submit any copies of STRs that he might have in his possession 
and also informed him that he could submit other evidence, such 
as statements from service comrades or others as to events that 
occurred during service.  

The Veteran was afforded the opportunity to testify at a personal 
hearing but he declined that opportunity.  The RO has obtained 
the Veteran's VA treatment records.   Also, private clinical 
records have been obtained.  

The case was remanded in August 2010 to obtain information from 
the Veteran relative to a purported postservice cerebrovascular 
accident (CVA) and to advise him to contact his treating VA 
physician to obtain a medical opinion concerning the etiology, 
time of onset, and cause of his claimed disability, to include 
whether it was as likely as not related to inservice exposure to 
radar.  This was done by RO letter of August 2010.  However, the 
Veteran did not provide any further information concerning a 
postservice CVA and no opinion has been received from a VA 
treating physician.  

The case was also remanded in August 2010 to obtain VA medical 
opinions for the claimed disability.  These examinations were 
obtained in September and October 2010 and resulted in the 
November 2010 RO grants of service connection for anosmia (loss 
of sense of smell) and for aguesia (loss of taste), based on the 
opinion obtained at the time of an October 2010 VA examination 
that these were most likely due to inservice exposure to radar.  
38 U.S.C.A. § 5103A(d) (West 2000); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 - 85 (2006); and Locklear v. 
Nicholson, 20 Vet. App. 410, 418 - 19 (2006) (emphasizing that 
the third prong has a "low threshold").

Substantial, rather than absolute or strict, remand compliance is 
the appropriate standard for determining remand compliance under 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In 
this case, an examination found that the Veteran's anosmia and 
ageusia were probably from loss of first cranial nerve function 
which was most likely associated with the Veteran's pan-
neurological defect, which likely as not was associated with 
distant radar exposure, but his dysequilibium which was most 
likely secondary to peripheral neuropathy.  Another examination 
found that there was an immune-mediated basis for the neuropathy 
but that the neurological disorder was not related to inservice 
exposure to radar because such exposure was not a known cause of 
chronic inflammatory demyelinating polyneuropathy (CIDP).  That 
examination report further stated that whether the disorder was 
related to military service could not be answered without a 
resort to speculation because the SRTs were not available.  

The Veteran's service representative contends that the VA 
examinations obtain pursuant to the Board's August 2010 remand 
did not comply with the remand request.  See Stegall, Id.  
However, here, there has been substantial compliance with the 
August 2010 Board remand because the essential question of 
whether the claimed disability is due to inservice radar exposure 
has been answered.  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Factual Background

The Veteran's STRs are unavailable. 

A 1998 clinical record from Shands Hospital noted that a muscle 
biopsy yielded findings consistent with a neuropathic process.  
There was axonal loss with extensive hyalinization of the blood 
vessels and secondary demyelination.  The vascular changes were 
suggestive of diabetic neuropathy.  Findings in October 1998 were 
indicative of an old right cerebellar infarct.  

A December 1998 private clinical record reflects that after an 
examination the relevant impressions were severe polyneuropathy, 
which could be sensory and motor in nature, involving denervation 
of musculature of distant muscles; impaired gait secondary to 
polyneuropathy; Dupuytren's contractures of both hands; and a 
distant history of a cerebrovascular event causing right 
hemiparesis with resolution, yet with persisting residual 
coordination problems.  Electrodiagnostic testing in March 1999 
found profoundly severe axonal polyneuropathy primarily of the 
lower extremities without denervation and this finding was not 
inconsistent with, but not limited to, diabetes mellitus types 1 
and 2; thyroid disorders; toxin exposures; and/or chronic alcohol 
intake.  The clinical impression after examination of the hands 
and feet were palmar contractures and high arches suggesting 
"Charcot Marie Tooth (Hereditary Motor Sensory Neuropathy Type 
II)."  

A July 2002 report from Dr. T. A. C. of the Duke University 
Medical Center, after recording the Veteran's history and 
conducting an examination, reflects impression of idiopathic 
peripheral neuropathy, based on history of extensive testing 
including nerve biopsy, with no specific diagnosis but with 
current neuropathic pain; and low back pain of uncertain cause 
but of suspected musculoskeletal origin. 

A June 2003 VA outpatient treatment (VAOPT) record indicates that 
the Veteran had had a stroke 20 years earlier.  In February 2004 
it was reported that he had been diagnosed with polyneuropathy 7 
years ago.  A March 2004 VAOPT record indicates that he had had a 
stroke 40 years earlier.  In May 2004 there was a diagnosis of 
CIDP.  

In January 2005 the Veteran reported that during service he had 
repaired radar units and was in constant contact with radiation 
for three years which he now felt was the cause of his CIDP and 
his current treating physician had stated that this exposure 
could "very well have contributed" to his current medical 
condition.  In a July 2005 statement he reported that his VA 
physician had confirmed that it was as likely as not that his 
condition was caused by radiation exposure.  

Records in September 2005 from the Air Force state that there was 
no record of the Veteran's being exposed to ionizing radiation. 

A February 2006 statement of a private physician, Dr. R. S. B., 
reflects that the Veteran was being treated for idiopathic 
peripheral neuropathy.  The Veteran had reported a history of 
inservice radiation exposure.  It was possible that his radiation 
exposure contributed to his development of peripheral neuropathy. 

On VA ear, nose, and throat examination in September 2010 it was 
noted that during service the Veteran was exposed to radar 
emission.  The Veteran's claim file was reviewed.  His present 
problems, including loss of taste and smell, had begun 
approximately in the early 1990s.  At the same time he developed 
peripheral neuropathy, described as a demyelinating neuropathy.  
There was also a history of an old right cerebellar infarct.  
After an examination it was felt that his anosmia and aguesia 
were probably due to loss of first cranial nerve function which 
was most likely associated with his pan-neurological defect, 
which was likely as not associate with his distant radar 
exposure.  

Upon further examination it was reported that the Veteran's 
difficulties with disequilibrium and peripheral neuropathies had 
begun in the early 1990s.  After extensive evaluations he had 
been found to have a demyelinating neuropathy.  His symptoms 
dealt primarily with his balance.  It was noted that he had a 
history of an old right cerebellar infarct.  After an examination 
the diagnosis was dysequilibrium, most likely secondary to his 
demyelinating peripheral neuropathy.  Nothing was found on 
examination to indicate that this was a peripheral vestibular or 
inner ear problem.  Rather, it was felt that the balance problem 
was disequilibrium which was most likely secondary to his 
peripheral neuropathy.  

On VA peripheral neurology examination in October 2010 the 
Veteran's claim file was reviewed.  His inservice exposure to 
radar was noted.  His symptoms of peripheral neuropathy had 
started in 1998.  He reported that is condition was initially 
diagnosed as CIDP for which he was given immunotherapy but he did 
not respond to the therapy as was normal in cases of CIDP.  He 
had been seen by VA and was considering further private 
evaluation.  He had had Dupuytren's contractures of the hands but 
it had resolved for many years before returning in the last 2 
years.  He denied any such problems in his family.  It was noted 
that no STRs were in the claim file.  About 35 years ago, but 
after military service, he had passed out while at work and had 
been hospitalized, during which time he now recalled having had a 
swollen tongue, dizziness, and involuntary movements of his right 
arm, for which there had been no diagnosis at that time. He was 
stable until about 1998 when he developed tingling and numbness 
of the legs, feet, and arms; weakness of the legs, and loss of 
taste and smell, as well as disequilibrium.  After work-ups at 
Shand's Hospital in 1998, and later in 2003 at a VA facility, he 
was diagnosed with CIDP for which he was given therapy but did 
not improve. 

The examination report reflects a summary of findings of past 
clinical tests and examinations.  After a physical examination 
the diagnosis was chronic peripheral neuropathy of the upper and 
lower extremities with loss of sense of taste and smell and 
disequilibrium, and Dupuytren's contractures.  It was reported 
that this was "an immune mediated disorder."  This neurological 
disorder was not related to his inservice exposure to radar 
because such exposure was not a known cause of CIDP. 



General Principles of Service Connection

Service connection is to be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Where, as here, the veteran 
had ninety (90) days or more of war or peacetime service after 
December 31, 1946, and an organic disease of the nervous system 
manifests to a compensable degree within a year after service, it 
is rebuttably presumed to be of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

A showing of inservice chronic disease requires evidence of (1) a 
sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When a 
disease identity is established as chronic during service there 
is no requirement of an evidentiary showing of continuity of 
symptomatology after service.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection requires that there be (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

The Board is responsible for determining whether the 
preponderance of the evidence is against the claim. If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001); 38 C.F.R. § 3.102 (2007).  If the Board determines that 
the preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 

Analysis

The Veteran contends that inservice exposure to radiation from 
radar has caused his claimed chronic peripheral neuropathy of the 
upper and lower extremities with loss of equilibrium and 
Dupuytren's contractures. 

Radiation

Service connection for disability due to inservice ionizing 
radiation exposure can be shown by three different methods.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 
Vet. App. 67, 71 (1997).  First, certain types of cancer are 
presumptively service connected where a person is a "radiation-
exposed veteran" which is defined at 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it is 
otherwise shown that disability, even if first diagnosed after 
service, is the result of inservice ionizing radiation exposure.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As to inservice ionizing radiation exposure, the Veteran's only 
allegation is that he was exposed to radar, which he apparently 
feels is a form of ionizing radiation.

Radar equipment emits microwave-type non-ionizing radiation, 
which is not subject to review under the statutory and regulatory 
scheme for claims based on exposure to ionizing radiation. The 
Court of Appeals for Veterans Claims (Court has taken judicial 
notice that naval radar equipment emits microwave-type non-
ionizing radiation which is not subject to review under the 
ionizing radiation statute and regulations.  Rucker v. Brown, 10 
Vet. App. 67 (1997) citing The Microwave Problem, Scientific 
American, September 1986; Effects upon Health of Occupational 
Exposure to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental Protection 
Agency, September 1984. 

Such a claim is not contemplated by the provisions of 38 U.S.C.A. 
§ 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2010), because the 
Veteran had not participated in a "radiation risk activity" as 
defined at 38 U.S.C.A. § 1112(c)(3)(A) (West 2002), or by the 
provisions of 38 C.F.R. § 3.311 (2010), because the claim is not 
based on exposure to ionizing radiation.  In other words, because 
radar emissions are not a form of ionizing radiation, the 
provisions of 38 C.F.R. § 3.311 do not apply. 

Despite any expertise in the operation of such radar equipment, 
the Veteran, as a lay person, is not competent to offer a medical 
opinion.  Consequently, his statements relating the claimed 
disability to exposure to radar during service do not constitute 
competent evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Similarly, to the 
extent that he alleges that inservice exposure to radar is 
exposure to a form of ionizing radiation, where, as here, the 
determinative issue involves a question of a scientific fact, 
competent medical evidence is required to substantiate the claim.  
Here, there is no competent evidence to refute the fact that 
radar is not a form of ionizing radiation.  

Merits

If a veteran's STRs are unavailable, VA's duties to assist, the 
duty to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) 
and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Where 
the "service medical records are missing... the Board [may not] 
wrongly equate the absence of medical corroboration with 
'negative evidence.'  Nowhere do VA regulations provide that a 
veteran must establish service connection through medical 
records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 
(1991).  Moreover, the absence of STRs does not lower the 
threshold for an allowance of a claim, for example where the 
evidence almost but not quite reaches the positive-negative 
balance.  Rather, there is only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt 
doctrine.  In other words, the legal standard for proving a 
claim is not lowered; rather, the Board's obligation to discuss 
and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  Also, having lost or fire-related STRs does 
not create an adverse presumption against VA.  Cromer v. 
Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

It is neither shown nor alleged that the Veteran had chronic 
peripheral neuropathy of the upper and lower extremities with 
loss of equilibrium and Dupuytren's contractures during service, 
to include as due to non-ionizing radiation, nor is it shown 
until many years after his military service.  

The Veteran's credible statements are that he was exposed to 
radiation from radar equipment.  In order to prevail, the 
appellant must establish service connection on the basis of 
direct service connection by showing that the alleged 
disabilities were incurred or aggravated in service.  He has 
failed to accomplish the first step in this task because he has 
not submitted competent evidence. 

The Veteran has reported that his treating VA physician has 
indicated that the Veteran's chronic neurological disorder is as 
likely as not caused by inservice radar exposure.  However, 
although requested, he has not provided information or evidence 
to corroborate this.  

A February 2006 statement of a private physician reflects the 
Veteran's inservice "radiation" exposure possibly contributed 
to his development of peripheral neuropathy.  However, this 
opinion lacks probative value for two reasons.  First, it is not 
clear that the physician meant that the Veteran's history was one 
which involved inservice exposure solely to non-ionizing 
radiation from radar, as opposed to exposure to actual ionizing 
radiation, and here there is no evidence that the Veteran was, in 
fact, exposed to ionizing radiation.  Second, even assuming that 
the physician meant that the Veteran's exposure was to non-
ionizing radiation from radar, the mere possibility that it may 
have contributed to the development of the claimed disability is 
insufficient to establish a basis for granting service connection 
because it is little more than mere speculation. 

On the other hand, the VA medical opinions obtained, following 
remand of the case in 2010 and after review of the claim file, 
are to the combined effect that the Veteran's balance problem is 
dysequilibrium which is most likely secondary to his peripheral 
neuropathy due to "an immune mediated disorder" which is a 
neurological disorder that is not related to his inservice 
exposure to radar because such exposure is not a known cause of 
CIDP.  

Accordingly, in the absence of competent medical evidence linking 
the appellant's claimed disabilities to the in-service non-
ionizing radiation exposure, or any other event during service, 
service connection is not warranted. 

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for chronic peripheral neuropathy of the upper 
and lower extremities with loss of equilibrium and Dupuytren's 
contractures is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


